Exhibit10.13 Supplemental Employment Agreement This Supplemental Employment Agreement (“Agreement”) is entered into between Fuel Systems Solutions, Inc., a Delaware corporation (with its subsidiaries, the “Company”), and Michael Helfand, as of August 6, 2015. This Agreement shall remain in effect until July 1, 2018 but shall terminate earlier if a Change of Control (as defined below) is consummated and you have been paid the Bonus (as defined below) and Severance Benefits (as defined below) provided for in Sections 1 and 2 hereof. Section 1.Change of Control Payment.In accordance with the terms of this Agreement, a “Bonus” in an amount equal to $300,000 will be paid to you as set forth in this Agreement, provided that a “Change of Control” (as defined below) has occurred, and provided that you remain in the active employment of the Company up to and including the closing of the transaction or event constituting a Change of Control, such Bonus to be due and payable to you by the Company immediately prior to or simultaneously with the closing of the transaction or event constituting a Change of Control. A “Change of Control” shall be deemed to have occurred upon the happening of any of the following events: (i)Consummation of any transaction requiring approval by the stockholders of the Company that would result in the reorganization, merger or consolidation of the Company with one or more other persons, other than a transaction following which: (A)At least 60% of the common stock of the parent entity resulting from such transaction are beneficially owned (within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”)) by persons who, immediately prior to such transaction, beneficially owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at least 60% of the outstanding common stock of the Company; and (B)No person, or persons acting in concert, beneficially own (within the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of the outstanding common stock or of the combined voting power of the securities entitled to vote generally in the election of directors of the parent entity resulting from such transaction; and (C)At least a majority of the members of the board of directors of the parent entity resulting from such transaction are individuals who served as directors of the Company as of the date of execution of the definitive agreement providing for such transaction. (ii)The acquisition of all or substantially all of the assets of the Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the outstanding securities or of the combined voting power of the " "1" "" "" securities of the Company entitled to vote generally in the election of directors by any person or by any persons acting in concert; or (iii)A complete liquidation or dissolution of the Company, after approval by the stockholders of the Company of a plan for such liquidation or dissolution.
